Title: Notes on Debates, 5 November 1782
From: Madison, James
To: 


Teusday Novr. 5.
A Resolution passed authorising Genl Washington to obtain the exchange of 2 foreign officers notwithstanding the Resoln: of the 16 of Ocr. declaring that Congress will go into no partial exchanges until a general Cartel be settled on national principles. This measure passed without due consideration by the votes of N. H. R. I. Cont: Del: Maryland N. C. & S. C. on the motion of Mr. Osgood it was reconsidered, in order to refer the case to the Secy of War & Genl Washington to take order. By Mr Madison opposition was made agst. any partial exchange in the face of the solemn declaration passed on the 16 Ocr. as highly dishonorable to Congress, especially as that declaration was made in order to compel the enemy to a national convention with the U. S. All exchanges had been previously made on the part of the former by the Military authority of their Generals. After the letter of Genl: Carlton & Admiral Digby notifying the purpose of the British King to acknowledge our Independence, it was thought expedient by Congress to assume a higher tone. It was supposed also at the time of changing this mode that it would be a test of the Enemy’s sincerity with regard to Independence. As the trial had been made & the British Commander either from a want of power or of will had declined treating of a Cartel on national ground, it would be peculiarly preposterous & pusilanimous in Congress to return to the former mode. An adjournment suspended the vote on the question for referring the case to the Secy. & Genl. to take order.
